DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 8/1/22
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 21-26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Callan et al (WO 2012/143739 A1 hereafter Callan).
Callan teaches a microbubble complex comprising a linking group, chemotherapy agent and a sonosensitzing agent where the linking group is bound via covalent bonds (abstract, page 4-5, 12-13).  The linking group comprises an organic group with up to 200 atoms and can be biotin (Examples).  The microbubble comprises a shell which retains gas (page 6).  the microbubble has a diameter up to 5 microns (page 4). The shell comprises one or more phospholipids (page 4).  The sonosensitzing agent is Rose Bengal (page 7, Examples). These disclosures render the claims anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Callan et al (WO 2012/143739 A1 hereafter Callan) in view of Alfheim et al (US 6,498,945 hereafter Alfheim).
As discussed above, the Callan patent discloses a microbubble complex comprising linking groups that connect chemotherapy agents and sonosensitzing agents to the bubbles. The reference discloses that the linkers are straight and is silent to the branching of the linking agents. The use of branched linking agents, especially those around NH are known in the art as seen in the Alfheim patent. 
Alfheim discloses a sonodynamic therapy formulation comprising microparticles with linkers that connect to sonosensitzing agents (abstract, col. 10, lin. 45-62). The linkers are connected to the shell which can be a phospholipid (col. 18, lin. 10-25). The linkers can be branched from a NH molecule (col. 3, lin. 20-65). Additionally, specific chemotherapy agents like anti-microtubule agents like paclitaxel can be applied to the formulation (col. 18, lin. 30-38). It would have been obvious to apply these branched linkers to the shells of Callan in order to attached more compounds as suggested in the Callan patent.
With these aspects in mind it would have been obvious to combine the prior art in order to form a formulation useful in sonodynamic therapy. It would have been obvious to follow the suggestions of Callan to attach multiple compounds to the shell of the microbubble and use branching linkers as seen in Alfheim. There would have been a reasonable expectation of success given that Alfheim produces a complex with multiple sensitizers attached. One of the ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable formulation useful in treating a variety of conditions including various cancers.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618